Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 1 of 16 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

Plaintiff,
v. CASE NO. 3:20-ev-)395~0 - 3 4MCR

$16,595.00 IN UNITED STATES
CURRENCY,

Defendant.

 

VERIFIED COMPLAINT FOR FORFEITURE IN REM
In accordance with Rule G(2) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, Plaintiff, United States of
America brings this complaint and alleges upon information and belief as
follows:
NATURE OF THE ACTION
1. This is a civil action in rem to forfeit to the United States $16,595.00
in United States currency (Defendant Currency).
THE DEFENDANT IN REM
2. The Drug Enforcement Administration (DEA) seized the Defendant
Currency on May 27, 2020 in Jacksonville, Florida, in the Middle District of
Florida, and deposited it into the United States Marshals Service Seized Asset

Deposit Fund on July 16, 2020.
_ Case 3:20-cv-01395-MMH-MCR Document 1 Filed 12/11/20 Page 2 of 16 PagelD 2

JURISDICTION AND VENUE

3: The Court has subject matter jurisdiction over this action pursuant
to 28 U.S.C. § 1345, which provides the Court with jurisdiction over all civil
actions commenced by the United States, and pursuant to 28 U.S.C. § 1355,
which provides the Court with jurisdiction over actions to recover or enforce
forfeitures.

4, This Court has in rem jurisdiction over the Defendant Currency
because pertinent acts giving rise to the forfeiture occurred in the Middle District
of Florida. 28 U.S.C. § 1355(b)(1)(A).

By, Venue properly lies in the Middle District of Florida pursuant
to 28 U.S.C. § 1395(a), because the Defendant Currency was seized within
the Middle District of Florida, Jacksonville Division.

6. Because the Defendant Currency is in the government’s
possession, custody, and control, the United States requests that this Court
issue an arrest warrant in rem, upon the filing of the complaint, pursuant to
Supplement Rule G(3)(b)(1). Rule G(3)(b)(1) requires the Clerk to issue a
warrant of arrest in rem for defendant property if such property is in the
government’s possession, custody, or control.

dL. After the Court issues the warrant of arrest in rem, the United

States will execute the warrant pursuant to 28 U.S.C. § 1355(d) and
Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 3 of 16 PagelD 3

Supplemental Rule G(3)(c).
STATUTORY BASIS FOR FORFEITURE

8. The Defendant Currency is subject to forfeiture to the United States,
pursuant to 21 U.S.C. § 881(a)(6), as proceeds traceable to the exchange of a
controlled substance and/or was intended to be exchanged for a controlled substance,
or was used to intended to be used to facilitate the distribution ofa controlled
substance, in violation of 21 U.S.C. §§ 841.

FACTS

9. Specific details of the facts supporting the forfeiture of the Defendant
Currency have been provided by Drug Enforcement Administration (DEA) Task
Force Officer Darrell Hickox (TFO Hickox), who obtained the information through
investigation, reviewing documents, and communicating with witnesses and other
law enforcement officers. The facts set forth below are not all the facts gathered by
law enforcement during the investigation. Rather, as required by Rule G(2)(f), this
complaint only contains sufficient facts to support a reasonable belief that the
government will be able to show by a preponderance of the evidence that the
Defendant Currency is subject to forfeiture, pursuant to 21 U.S.C. § 881(a)(6).

10. TFO Hickox has been a law enforcement officer with the Nassau

County Sheriff's Office (NCSO) for approximately sixteen years. He has been

cross-sworn as a Federal Task Force Officer (TFO) with the DEA, in the
Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 4 of 16 PagelD 4

Jacksonville District Office, for approximately the past six years. He has
received specialized and continuing training in drug law enforcement,
including but not limited to Title 21 of the United States Code.

11. He has been the lead case agent in state and federal drug
investigations and has assisted in hundreds of other investigations. He has
been the Affiant on numerous state and federal search warrants resulting in
the seizure of controlled substances as well as the seizure of weapons, large
sums of currency, electronic devices, ledgers and other forms of documentary
and physical evidence. Based on his training and experience, he is familiar
with the current techniques in which narcotics traffickers import, store,
manufacture, distribute and finance drug operations. He is also
knowledgeable about the currency and other proceeds derived from large-scale

narcotics trafficking.

First Traffic Stop — May 5, 2020

12. OnMay 5, 2020, Florida Highway Patrol (FHP),
Trooper Dunnington, stopped a white two-door Ford Mustang for the driver’s
failure to wear a seat belt. Pierce, the driver and sole occupant, provided a
Florida Identification card to Trooper Dunnington, stating he did not have a
license. Trooper Dunnington determined that Pierce’s license was suspended

and that Pierce was aware of the suspension.
_ Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 5 of 16 PagelD 5

13. Trooper Dunnington conducted a records check and discovered
Pierce’s driver’s license had been suspended numerous times. Additionally,
Pierce had a history of narcotics possession charges along with other criminal
charges. FHP K-9 State Trooper Karpinski arrived on scene as routine back
up. Trooper Dunnington, who had noticed a large bulge in Pierce’s right pants
pocket, conducted a probable cause search of Pierce and his vehicle. During
the search, he found a large sum of United States Currency (cash) on Pierce’s
person and inside the vehicle.

14. At FHP’s request, DEA TFO’s Hickox and Earrey came to the
scene. Trooper Dunnington explained details related to the traffic stop.
Trooper Dunnington advised he was surprised an individual would carry so
much cash on his person and have it bulging the way Pierce had it positioned
in his pockets. Trooper Dunnington stated the cash was positioned in such a
way in Pierce’s pocket that it appeared as if it could be a firearm. Trooper
Dunnington stated that only once Pierce slowly pulled the “stacks” of the cash
out his pocket, did he realize there was no weapon of any sort.

15. TFOs Hickox and Earrey spoke with Pierce and seized the cash.
Pierce claimed the money belonged to him but he did not provide the source

of the money. He stated the amount was approximately $16,000.00. Troopers
_ Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 6 of 16 PagelD 6

Karpinski and Dunnington conducted a preliminary unofficial roadside count
of the cash, concluding it was approximately $16,090.00.

16.  Pierce’s girlfriend, Kyya Alexandra Jones, then arrived. TFO
Earrey asked Ms. Jones if she was aware of, or knew a reason for, Pierce
possessing and driving around with a large amount of cash, Ms. Jones advised
approximately $4,000.00 or $5,000.00 was her money that she earned via
selling women’s cosmetics. She did not know where the remaining $11,000.00
or $12,000.00 came from or why Pierce would be randomly riding around
with that much money. She added that Pierce was not working but living off
of her.

17. TFO Hickox told Pierce he would have to present some
documentation of his ownership of the money, like a bank statement or pay
check stub. The next day, May 6, 2020, at the DEA offices in Jacksonville,
Pierce presented a computer printout from a family law case involving
payment of child support by his father to his mother. The document appeared
to show that Pierce’s mother had received a $20,837.40 payment on January
8, 2018, two years prior to the stop. Pierce claimed the child support payment
was the source of the seized cash. Although he had questions about this story,
TFO Hickox gave Pierce the benefit of the doubt and returned the money to

him.
_ Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 7 of 16 PagelD 7

May 27, 2020 Traffic Stop

18. Approximately three weeks later, on May 27, 2020, FHP
Criminal Interdiction Unit (CIU) State Troopers stopped a black 2020 Range
Rover Evoque Sport Utility Vehicle with dark, tinted windows, at the corner
of Mill Creek Road and Atlantic Boulevard in Jacksonville. FHP K-9 Trooper
Karpinski suspected that the window tint violated Florida Statute 316.2953.

19. The marked FHP Patrol cars pulled behind the Range Rover, and
the FHP Troopers noted that the vehicle rapidly made an unnecessary lane
change to the first exit ramp, in a maneuver that appeared to be an attempt to
avoid the police.

20. Marquis Jerome Jackson drove the Range Rover, which was
registered to Hertz Vehicles, LLC, and Pierce sat in the front passenger seat.
Trooper Karpinski discussed the reason for the stop with the car’s occupants
and checked the front windows with a certified window tint meter, which
measured a reading of 12%, a measurement in violation of Florida law. When
Trooper Karpinski asked Jackson if he installed the window tint on the rental
vehicle, Jackson replied that he had taken the vehicle to a location to have the
tint installed. Trooper Karpinski later advised TFO Hickox that based on his
training and experience, tinted rental cars are commonly used for criminal

activity and for concealing the identity of subjects within and that rental
Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 8 of 16 PagelD 8

vehicles are equipped with only factory tint from the manufacturer. The photo

below shows the vehicle and the tint measurement at the scene:

 

21. Trooper Karpinski noted that both Pierce and Jackson became
overly nervous when speaking with him, and that they both gave inconsistent
stories of their travel that day. They both became argumentative when
Trooper Karpinski asked questions that were more detailed about their travel.

22. FHP K-9 Trooper Achors arrived on scene to assist while
Trooper Karpinski continued checking Jackson and Pierce's driver license
status and information via NCIC/FCIC to search for any valid warrants.
Trooper Achors deployed his certified FHP K-9 Ace to conduct a free air sniff.
K-9 Ace alerted to the vehicle for the presence of narcotics. Both Pierce and

Jackson became argumentative and stated the car could not be searched
_ Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 9 of 16 PagelD 9

without a warrant. Trooper Achors began a probable cause search of the
interior and exterior of the vehicle.

23. Trooper Karpinski asked both Jackson and Pierce to step to the
front of his police vehicle, so he could search them. Trooper Karpinski located
approximately $400.00 in loose cash and a flip cellular phone on Jackson’s
person. Trooper Karpinski then searched Pierce, whom he recognized from
the stop on May 5, 2020. Trooper Karpinski observed two large bulges in
Pierce's front pant pockets and located a large sum of cash inside Pierce's
pocket. Trooper Karpinski noted that the amount of cash found on Pierce and
the way it was carried is extremely uncommon when compared to habits of
the average person. It was in assorted denominations, which is consistent with
and commonly found with sales of illicit narcotics. Bank withdrawals from
either an A.T.M. or from inside a bank typically disperse customers with
mostly $20.00 bills. Trooper Karpinski believed Pierce was involved in the
sales of illicit narcotics based on the manner the cash was folded, assorted and
loosely held within Pierce's pant pocket.

24. ‘Trooper Karpinski asked Pierce why he had so much cash with
him. Pierce stated, "It's my money man, I can't carry it like that?" Trooper
Karpinski replied that Pierce he could carry the money anyway he wished, but

that it is uncommon for an average person to loosely carry so much money.
_Case 3:20-cv-01395-MMH-MCR Document 1 Filed 12/11/20 Page 10 of 16 PagelD 10

Trooper Karpinski asked Pierce the estimated amount of the cash. Pierce told
him it was $20,000.00.

25. The FHP Troopers then contacted the DEA for assistance. DEA
Task Force Officers and Special Agents arrived and obtained background
information from the FHP Trooper.

26. Troopers Achors and Tber continued the probable cause search
of the vehicle. TFO Hickox and TFO Earrey helped them. Trooper Achors
advised TFO Hickox he located a razor blade in the center console area, near
the cup holders. The razor blade had a white powdery substance on the bladed
portion. TFO Hickox and Trooper Karpinski know, as drug investigators, that
razor blades are commonly used to break down cocaine into fine powder and
to create single usage of "Lines." Razor blades are also commonly used to cut
shards of cocaine off wholesale quantities of cocaine. The powdery substance
was later tested, utilizing a cocaine swap test kit, which showed the substance -
to presumptively test positive for cocaine. Also located inside the center
console of the Range Rover was another approximately $1,600.00 in assorted
denominations.

27. TFO Hickox learned that Trooper Achors, during his search of
the vehicle, also located an open flip cellular phone in plain view on the

passenger seat. Trooper Achors did not physically search the phone, but a
Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 11 of 16 PagelD 11

visible message was on the screen, which stated, in substance, do you have
any boy? TFO Hickox knows that the term "boy" is often referred to as a slang
or street name by drug traffickers/dealers as heroin. Troopers Karpinski and
Achors also informed TFO Hickox that Jackson was in possession of a flip
cellular phone on his person. The flip cellular phones were seized and TFO
Hickox prepared search warrants for both devices.

28. TFO Hickox and TFO Earrey seized the cash taken from Pierce's
pocket. Pierce claimed ownership of the money and signed the DEA evidence
bag. Pierce submitted a claim in the subsequent administrative forfeiture
proceeding that the money came from a back child support award made to
Pierce’s mother. The photograph below shows the cash from Pierce’s pants

pocket after seizure:

 

i
Case 3:20-cv-01395-MMH-MCR Document 1 Filed 12/11/20 Page 12 of 16 PagelD 12

29, The officers returned the cash from inside the vehicle (center

console) to Jackson along with the approximately $400 found on him.

Additional Investigation

 

30. TFO Hickox later conducted some investigation regarding the
child support claim. On December 7, 2020, TFO Hickox and DEA SA
Checo spoke to an individual in the Duval County Court Clerk’s office
regarding the family law case involving Pierce, who is now approximately 31
years old. The case started in July 2004. Over the period of 14 years Cary
Pierce, father of Carrell Pierce made payments to Carrell Pierce’s mother,
Emma Bythwood. The most paid at any given time was the final payment
made on January 23, 2018 for $20,000.

31. On June 2, 2020, TFO Hickox obtained a State of Florida Search
Warrant for both cellular flip phones. The execution of the search warrant on
the phone belonging to Pierce revealed SMS text messages and are transcribed
below. The price amounts that are discussed in the SMS text messages
indicate a negotiation for the sale of Heroin.

Message 1: "It is 60 now please."
Message 2: "Sorry 100 Sould I Walk To You?"

Message 3: "Read My Tex."
Case 3:20-cv-01395-MMH-MCR Document 1 Filed 12/11/20 Page 13 of 16 PagelD 13

Message 4: "U Have Any Boy."
Message 5: "Do You Sell Boy."

32. The execution of the search warrant on the phone belonging to
Jackson revealed one SMS text message, which is transcribed below.

Message 1: "At I Need That Boy If U Can Get It. Call Me When U Can. Its
Captains Girl Leighanne."

33. On June 2, 2020, United States Border Patrol (CBP), Federal
Officer J. Reid, who is assigned to the DEA Task Force, used his CBP K-9
Aragon to conduct a parcel and baggage line-up sniff on the USC seized from
Pierce. K-9 Aragon showed a positive/physical alert on the bag containing the
USC but did not alert on the other boxes. The K-9 alert provides further
evidence that the seized USC was associated with some type of illegal
narcotics.

34. TFO Hickox is aware that a half-kilogram of cocaine costs about
$16,000.00 and 9 ounces of Heroin would cost about $16,000.00. The phones
support drug talk of “Boy”, which is a new, known term for Heroin. The
amount of money seized is consistent with the amount he has collected to
purchase additional narcotics since we found only drug paraphernalia, residue
and no other drugs. During both encounter’s Pierce was in possession of an

estimated amount of $16,000.00
_ Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 14 of 16 PagelD 14

35. ‘TFO Hickox conducted a criminal history check on Pierce, and
determined that Pierce's criminal history includes an arrest for Possession of
Cocaine (2011 — Guilty/Convicted, Felony 3 Degree).

36. Based upon the totality of the facts, there is probable cause to
believe that the Defendant Funds were (1) money furnished or intended to be
furnished in exchange for a controlled substance in violation of the Controlled
Substance Act; (2) proceeds traceable to such an exchange; or (3) facilitated or
intended to facilitate a violation of the Controlled Substance Act.

37. These facts include the drug paraphernalia, traces of drugs,
positive dog alerts associated with the May 27" seizure, the large sum, and
denominations, of the currency carried by Pierce in his pants pocket, the
illegal tint placed on a rental car, the negotiation of illegal narcotics
transactions in the text messages, and Pierce’s criminal history involving drug
charges. These facts are bolstered by the unlikely story that Pierce had been
transporting, through both traffic stops, a very significant sum of money in his
pants pockets allegedly from a back child support payment, made two years
prior—on January 23, 2018.

CONCLUSION
WHEREFORE, pursuant to Supplemental Rule G, Plaintiff, United States of

America, requests that this Court initiate a process of forfeiture against the Defendant
_ Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 15 of 16 PagelD 15

Currency, and duly notice all interested parties to appear and show cause why the
forfeiture should not be decreed.

The United States further requests that the Court order the Defendant
Currency forfeited to the United States for disposition according to law, and that the
United States have such other relief as this case may require.

Dated: December AL. 2020 Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

By: rs Ce Jere

BONNIE A. GLOBER

Florida Bar No. 0748307
Assistant United States Attorney
300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310

E-mail: bonnie.glober@usdoj.gov
_ Case 3:20-cv-01395-MMH-MCR Document1 Filed 12/11/20 Page 16 of 16 PagelD 16

VERIFICATIO

Pursuant to 28 U.S.C. § 1746, I, Darrell Hickox, declare under the
penalty of perjury, that I am a Federal Task Force Officer with the Drug
Enforcement Administration. I have read the foregoing Verified Complaint for
Forfeiture i Rem and know the contents thereof, and that the matters contained in
the Verified Complaint are true to my knowledge and belief.

I have acquired my knowledge in this matter through my personal experience,
observation, and investigation, and through information conveyed to me by other
law enforcement officers, as well as information contained in the official files and
records of the United States.

Executed this day of LDecember-2020.

TF. Hebe

DARRELL HICKOX 7
Task Force Officer
Drug Enforcement Administration
Case 3:20-cv-01395-MMH-MCR Document 1-1 Filed 12/11/20 Page 1 of 1 PagelD 17

fa JS 44 (Rev. 12/07)

by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of t

CIVIL COVER SHEET 3'90-CN-1395 “J ZTMCR

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, exceptas provided
~ Pp P 5 e i! . >
i

the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM)

¢ Clerk of Court for the purpose of initiating

 

I. (a) PLAINTIFFS

UNITED STATES OF AMERICA

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

(c) Attorney's (Firm Name, Address, and Telephone Number)
AUSA Bonnie A. Glober, U.S. Attorney's Office, 300 N. Hogan Street,
Suite 700, Jacksonville, FL 32202 (904) 301-6300

DEFENDANTS

NOTE

Attorneys (If Known)

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE

LAND INVOLVED.

$16,595.00 IN UNITD STATES CURRENCY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X™ in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Kl US. Government 1 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State oa. O 1 Incorporated or Principal Place O44 a4
of Business In This State
O2 US. Government 4 4° Diversity Citizen of Another State oO 2 OM 2 Incorporated and Principal Place go5 a8
Defendant . nes ee . of Business In Another State
(Indicate Citizenship of Parties in Item HD)
Citizen or Subject of a O03 3. Foreign Nation o6 OG
Foreign Country
IV. NATURE OF SUIT (Place an“X” in One Box Only)
ae “ines nN ces
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
(J 110 Insurance PERSONAL INJURY PERSONAL INJURY — [7 610 Agriculture 422 Appeal 28 USC 158 O 400 State Reapportionment
OF 120 Marine 310 Airplane 362 Personal Injury - O 620 Other Food & Drug 1 423 Withdrawal OF 410 Antitrust
7 130 Miller Act 1 315 Airplane Product Med. Malpractice && 625 Drug Related Seizure 28 USC 157 © 430 Banks and Banking
0 140 Negotiable Instrument Liability O 365 Personal Injury - of Property 21 USC 881 O 450 Commerce
4 150 Recovery of Overpayment {J 320 Assault, Libel & Product Liability J 630 Liquor Laws PROPERTY RIGHTS 0 460 Deportation
& Enforcement of Judgment Slander 1 368 Asbestos Personal J 640 R.R. & Truck 1 820 Copyrights O 470 Racketeer Influenced and
71 151 Medicare Act 330 Federal Employers* Injury Product 1 650 Airline Regs. © 830 Patent Corrupt Organizations
1 152 Recovery of Defaulted Liability Liability (1 660 Occupational 7 840 Trademark 480 Consumer Credit
Student Loans O 340 Marine PERSONAL PROPERTY Safety/Health 1 490 Cable/Sat TV
(Excl. Veterans) Ol 345 Marine Product 370 Other Fraud (1 690 Other 1 810 Selective Service
C1 153 Recovery of Overpayment Liability O37] Truth in Lending LABOR SOCIAL SECURITY 1 850 Secunities/Commodities/
of Veteran's Benefits O 350 Motor Vehicle (7 380 Other Personal 1 710 Fair Labor Standards O 861 HIA (1395) Exchange
1 160 Stockholders’ Suits 1 355 Motor Vehicle Property Damage Act (1 862 Black Lung (923) ( 875 Customer Challenge
OF 190 Other Contract Product Liability O 385 Property Damage © 720 Labor/Mgmt. Relations = |0 863 DIWC/DIWW (405(2)) 12 USC 3410
195 Contract Product Liability {J 360 Other Personal Product Liability (7 730 Labor/MgmtReponing 1 864 SSID Title XVI 1 890 Other Statutory Actions
01 196 Franchise Injury & Disclosure Act 11 865 RSI (405(2)) O 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|(7 740 Railway Labor Act FEDERAL TAX SUITS 892 Economic Stabilization Act
© 210 Land Condemnation 1 441 Voting 1 510 Motions to Vacate {1 790 Other Labor Litigation 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
© 220 Foreclosure O 442 Employment Sentence ( 791 Empl. Ret. Inc. or Defendant) 894 Energy Allocation Act
7 230 Rent Lease & Ejectment |} 443 Housing! Habeas Corpus: Security Act 871 IRS—Third Party O 895 Freedom of Information
(7 240 Torts to Land Accommodations J 530 General 26 USC 7609 Act
1 245 Tort Product Liability TT 444 Welfare [535 Death Penalty IMMIGRATION 4 900Appeal of Fee Determination
© 290 All Other Real Property | 445 Amer. w/Disabilities- [4 540 Mandamus & Other |[4 462 Naturalization Application Under Equal Access
Employment A 350 Civil Rights {1 463 Habeas Corpus - to Justice
446 Amer. w/Disabilities - | 555 Prison Condition Alien Detainee 950 Constitutionality of
Other (7 465 Other Immigration State Statutes
O 440 Other Civil Rights Actions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VY. ORIGIN (Place an “X” in One Box Only) oP oe . ae to District
(X1 Original 2 Removed from [1 3 Remanded from Cl 4 Reinstatedor  § ee 6 Multidistrict O 7 ee
Proceeding State Court Appellate Court Reopened (saecify} i Litigation SJudenient
a ts C BB (ay(6). under which you are filing (Do not cite jurisdictional statutes unless diversity): _ sci
S.C. a . =

VI. CAUSE OF ACTION Brief description of cause: > s. >

civil forfeiture in rem ne
VII. REQUESTED IN [1 CHECK IF THIS IS A CLASS ACTION DEMAND S CHECK YES 6tily ifedema in complaintyy

 

COMPLAINT: UNDER F.RCP. 23 JURY DEMAND: O Yes No ot
‘ — ‘
VIEL RELATED CASE(S) jr

IF ANY

(See mstructions):

JUDGE

 

DOCKET NUMBER

CI

 

 

DATE

lala | ao

SIGNATURE. OF ATTQRNEY OF RECORD

Oia Cy

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

_ oF

 

MAG, JUDGE MC} t
